NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   JOSUE MANUEL JAQUEZ, Petitioner.

                         No. 1 CA-CR 21-0008 PRPC
                              FILED 7-15-2021


           Appeal from the Superior Court in Mohave County
                            CR2016-00656
              The Honorable Richard D. Lambert, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Josue Manuel Jaquez, Winslow
Petitioner

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent



                       MEMORANDUM DECISION

Chief Judge Kent E. Cattani, Judge Samuel A. Thumma and Judge Brian Y.
Furuya delivered the decision of the Court.
                              STATE v. JAQUEZ
                             Decision of the Court

PER CURIAM:

¶1            Petitioner Josue Manuel Jaquez seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Jaquez’ first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                               AMY M. WOOD • Clerk of the Court
                               FILED: AA




                                          2